DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of an electronic device comprising an electrochemical device comprising a cathode comprising a 1st material layer comprising lithium cobalt oxide on a 2nd material layer comprising a lithium titanium phosphate represented by Li3Ti2-xM2x(PO4)3 where M2 is Sc and 0 < x < 2 on a current collector in the reply filed on 7-11-2022 and 10-17-2022 are acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the different species.  This is not found persuasive because the cathode having two layers containing different combinations of materials would require many different searches.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 4-7, 11, 13-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 4 is rejected because there is no antecedent basis for the 2nd material comprising particles therefore no antecedent basis for a particle size Dv50. This makes the claim vague and indefinite.         Claims 5, 14 and 20 are rejected because there should be an “or” between the 2 different conditions.         Claims 6, 15 and 21 are rejected because it is unclear what the claim is trying to claim. This makes the claims vague and indefinite.
         Claim 7 is rejected because there is no antecedent basis for the 1st material comprising particles therefore no antecedent basis for a particle size Dv50. This makes the claim vague and indefinite.         Claim 11 is rejected because the claim does not further limit claim 9 from which the claim depends from because the 1st and 2nd materials are already different from each other.
         Claim 13 is rejected because there is no antecedent basis for the 2nd material comprising particles therefore no antecedent basis for a particle size Dv50. This makes the claim vague and indefinite.
         Claim 16 is rejected because there is no antecedent basis for the 1st material comprising particles therefore no antecedent basis for a particle size Dv50. This makes the claim vague and indefinite.          Claim 18 is rejected because it is unclear how the claim further limits claim 9 from which the claim depends from because an electronic device is the same as an electrochemical device and the claim does not contain any further limitations. 
          Claim 19 is rejected because there is no antecedent basis for the 2nd material comprising particles therefore no antecedent basis for a particle size Dv50. This makes the claim vague and indefinite.

Allowable Subject Matter
Claims 1, 3, 9 and 12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Takahashi et al. (WO 2019017054) [(US 2020/0144604) used as a translation.           Takahashi et al. (‘604) teaches in [0024], figure 2, a positive electrode (11) comprising a positive electrode current collector (30), an intermediate layer (31) disposed on the positive electrode current collector and a positive electrode mixture layer (32) disposed on the intermediate layer.  Takahashi et al. teaches in [0026-0027], that the positive electrode mixture layer (32) includes a binder and a conductive agent with a positive electrode active material comprises LiCoO2, LixCoyNi1-yO2, LiMPO4 where M =Sc, Al, etc. where for these may be used singly or 2 or more thereof may be mixed together.  Takahashi et al. teaches in [0030-0034], that the intermediate layer (31) includes a metal phosphorous oxide such as Li3PO4, etc., a conductive agent and a binder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727